Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 19, 2019

                                     No. 04-18-00631-CR

                                    Bruno Lewis TOVAR,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-2662-CR-B
                               Daniel H. Mills, Judge Presiding


                                        ORDER
       On July 16, 2019, this court abated this appeal to the trial court to hold a hearing to
determine whether appellant desired to prosecute his appeal, whether appellant was indigent, and
whether appellate counsel had abandoned this appeal. See TEX. R. APP. P. 38.8(b)(2). On
August 15, 2019, this court received a supplemental record from the trial court finding that
appointed counsel has not abandoned the appeal and has since filed the appellant’s brief. Our
records confirm that the appellant’s brief has been filed in this court.

         It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.
It is further ORDERED that the State’s brief is due thirty days from the date of this order.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court